Citation Nr: 0108005	
Decision Date: 03/19/01    Archive Date: 03/26/01

DOCKET NO.  99-00 216A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a left ankle 
disorder.  

2.  Entitlement to an increased rating for the service-
connected left shoulder disability, currently evaluated as 30 
percent disabling.  

3.  The propriety of the initial 30 percent rating for the 
service-connected post-traumatic stress disorder (PTSD).  



ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel



INTRODUCTION

The veteran served honorably from December 1971 to September 
1973 and from June 1974 to May 1981. 

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 1998 decision by the RO that found 
that the veteran had not submitted new and material evidence 
sufficient to reopen his claim of service connection for a 
left ankle disorder.  

It also arises from an April 1999 RO decision that granted 
service connection and assigned a 30 percent rating for PTSD 
and from a June 2000 RO decision that denied the claim for a 
rating in excess of 30 percent for his service-connected left 
shoulder disability.  

While the veteran had requested a hearing before a Member of 
the Board, he canceled this request in a September 2000 
statement, in which he instead requested to appear to testify 
before a Hearing Officer at the RO.  In a February 2001 
statement, the veteran indicated that he no longer wanted any 
hearing at the RO.  

(The claims for increase will be addressed in the Remand 
portion of this document.)  



FINDING OF FACT

New evidence has been presented since the last final RO 
decision in June 1997 that bears directly and substantially 
on the claim of service connection for a left ankle disorder, 
and is so significant that it must be considered in order to 
fairly decide the merits of the veteran's claim.  



CONCLUSION OF LAW

New and material evidence has been submitted for the purpose 
of reopening the veteran's claim of service connection for a 
left ankle disorder.  38 U.S.C.A. §§ 5107, 5108, 7104, 7105 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.104(a), 3.156(a) 
(2000).  



REASONS AND BASES FOR FINDING AND CONCLUSION

In September 1982, the RO denied the veteran's original claim 
of service connection for an ankle disorder.  The veteran 
appealed, and the Board denied the claim in a decision 
promulgated in May 1984.  

Following a February 1997 request to reopen the claim of 
service connection for an ankle disorder, the RO determined 
that the veteran had not submitted new and material evidence 
sufficient to reopen the claim in June 1997.  After the 
veteran submitted a Notice of Disagreement, a Statement of 
the Case was issued but the veteran did not submit a 
Substantive Appeal at that time.  

The February 1997 RO decision is final and the claim will not 
thereafter be reopened or allowed, except as otherwise 
provided.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.1103, 20.1104, 
20.1105 (2000).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991 & Supp. 2000); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

New and material evidence means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2000).  

The United States Court of Appeals for Veterans Claims (known 
previously as the United States Court of Veterans Appeals, 
prior to March 1, 1999) (hereinafter the "Court") summarized 
the analysis in determining whether evidence is new and 
material in Evans v. Brown, 9 Vet. App. 273 (1996).  

VA must first determine whether the newly presented evidence 
is "new," that is, not of record at the time of the last 
final disallowance of the claim and not merely cumulative of 
other evidence that was then of record.  If new, the evidence 
must be "probative" of the issue at hand.  

However, there is no longer a requirement that, in order to 
reopen a claim, the new evidence, when viewed in the context 
of all the evidence, both new and old, must create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) (expressly rejecting the standard for determining 
whether new and material evidence had been submitting 
sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)).  

Furthermore, for the purpose of determining whether a case 
should be reopened, the credibility of any factual statements 
added to the record is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  

The evidence received in connection with the veteran's 
attempt to reopen his claim of service connection for an 
ankle disorder includes lay statements by the veteran 
describing his symptoms and assertions that the symptoms and 
possible arthritis in that joint were due to inservice injury 
suffered to his left ankle.  

In addition to his lay statements, the veteran also has 
submitted numerous VA medical records, x-ray reports, and 
physical therapy notes that indicate that the veteran has 
been treated for an ongoing problem in the area of his left 
ankle.  The findings included those of ankle sprain (December 
1998), recurrent pain (May and June 1999), pain in left ankle 
and calcaneus (July 1999) and chronic ankle pain with 
frequent exacerbations (November 2000).  The pertinent 
diagnoses included those of acute arthritis (June 1999) and 
plantar calcaneal bursitis (September 1999).  

On review of the record, the Board finds that the additional 
evidence of record is new.  The credibility of the statements 
of the veteran with regard to his symptomatology must be 
presumed for purposes of determining whether a claim is 
reopened.  See Justus, Id.  

The Board also finds that the additional medical evidence is 
relevant and probative as to the questions of service 
connection for a left ankle disorder and is so significant 
that it must be considered in order to fairly decide the 
merits of the veteran's claim.  See 38 C.F.R. § 3.156(a).  

New and material evidence having been submitted, the claim of 
service connection for a left ankle disorder is reopened.  



ORDER

As new and material evidence has been received to reopen the 
claim of service connection for a left ankle disorder, the 
appeal to this extent is allowed, subject to further action 
as discussed hereinbelow.  



REMAND

The veteran contends that a rating in excess of 30 percent is 
in order for his service-connected PTSD.  

Since his last VA examination, the veteran has asserted that 
his PTSD symptomatology has grown worse.  Specifically, in a 
July 2000 statement, the veteran indicated that he had 
enrolled in counseling classes since July 2000 and that, 
prior to this class, he was receiving individualized 
counseling for the past several years.  The veteran noted 
that his medication for PTSD had more than double in the past 
few months, that he felt that his PTSD had worsened, and that 
medical evidence from the VA facility in Salem, Virginia 
should support this claim.  

In light of the veteran's assertions of increased disability 
and the fact that the May 2000 VA examination was performed 
without review of records of recent counseling sessions or 
review of any records dated later than July 1999, the issue 
of a higher rating for PTSD must be remanded for a new 
examination following appropriate development.  

The veteran also has contended that a rating in excess of 30 
percent is in order for his service-connected left shoulder 
disability, identified as residuals, status post 
acromioplasty left distal clavicle with glenohumeral 
arthrotomy.  

With regard to this claim, the Board notes that the veteran's 
service-connected left shoulder disorder has been rated as 30 
percent disabling pursuant to 38 C.F.R. § 4.71a, including 
Diagnostic Codes 5201 and 5203, which address limitation of 
motion of the arm and impairment of the clavicle or scapula.  
Over the years, the left shoulder disorder has also been 
found to involve complaints of numbness and pathology of the 
peripheral nerves in that arm.  

On VA examination in September 1998, it was specifically 
noted that this primarily involved the left radial nerve.  In 
spite of this objective findings of nerve involvement, and 
consistent findings on the veteran's last VA examination in 
May 2000, the RO has never considered assigning a separate 
rating for the veteran's service-connected left shoulder 
disability under provisions for evaluating diseases of the 
peripheral nerves.  

The veteran's claim for a higher rating for his service-
connected left shoulder disorder must be remanded for the RO 
to consider whether separate ratings should be assigned 
pursuant to the provisions for rating impairment of the 
shoulder and arm (found at Diagnostic Codes 5200-5203) and 
pursuant to the provisions for rating nerve paralysis (found 
at Diagnostic Code 8515).  See Esteban v. Brown, 6 Vet. App. 
259 (1994).  

In addition, since the veteran has asserted on his August 
2000 notice of disagreement that his left shoulder disorder 
has grown worse since his last examination in May 2000, the 
RO should arrange for an examination to determine the current 
severity of the veteran's shoulder disability.  All pertinent 
treatment records also should be obtained for the purpose of 
review.  See Murincsak, supra.  

Finally, as noted hereinabove, the veteran asserts that he 
currently suffers from a left ankle disability due to injury 
suffered to that joint while in service.  

After all available records are obtained the veteran then 
should be scheduled for a VA examination to determine whether 
the claimed a left ankle disability is due to service injury 
or a service-connected disability.  

The Board also notes that, during the course of the veteran's 
appeal, the statutes governing assistance to claimants and 
the benefit of the doubt were amended.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supercedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom.  Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the VA RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

In light of the foregoing, and in order to fairly and fully 
adjudicate the veteran's claims, the case is remanded to the 
RO for the following action:

1.  The RO should take appropriate steps 
to contact the veteran in order to 
provide him the opportunity to submit any 
additional medical evidence or 
information or argument to support his 
claim of service connection for a left 
ankle disorder and his claims for 
increase.  The veteran should also be 
requested to submit the names, addresses, 
and approximate dates of treatment of all 
health care providers, VA and non-VA, who 
have treated him for the claimed left 
ankle disorder since service, for the 
PTSD since July 1999, and for the left 
shoulder disorder since May 2000.  When 
the veteran responds, and provides any 
necessary authorizations, the named 
health care providers should be contacted 
and asked to provide copies of all 
clinical records documenting their 
treatment, which are not already in the 
claims folder.  The veteran should be 
afforded a reasonable amount of time to 
obtain and submit such evidence to the 
RO.  

2.  The RO should then should take 
appropriate steps to schedule the veteran 
for an examination for VA purposes in 
order to determine the nature and likely 
etiology of the claimed left ankle 
disorder.  All necessary special studies 
or tests should be accomplished.  All 
indicated testing should be performed in 
this regard.  The examiner should elicit 
from the veteran and record a full 
medical history referable to the claimed 
a left ankle disorder.  Based on his/her 
review of the case, the examiner should 
express an opinion as to the medical 
probability that any current left ankle 
disability is due to disease or injury 
that was incurred in or aggravated by 
service.  A complete rationale for any 
opinion expressed must be provided.  The 
report of the examination should be 
associated with the veteran's claims 
folder.  

3.  The veteran should be scheduled for a 
VA examination to ascertain the current 
severity of his service-connected left 
shoulder disability.  All indicated tests 
must be conducted.  The claims file must 
be made available to and reviewed by the 
examiner prior to the requested study.  
The examiner should specifically identify 
the severity of any pathology involving 
the medial nerve as well as the severity 
of any ankylosis of scapulohumeral 
articulation or of any other impairment 
of the humerus.  The examiner should also 
determine whether the shoulder exhibits 
weakened movement, excess fatigability, 
or incoordination, and whether pain could 
significantly limit functional ability 
during flare-ups, or when the joint is 
used repeatedly over a period of time.  
See DeLuca v. Brown, 8 Vet. App. 202, 
204-7 (1995); 38 C.F.R. §§ 4.40, 4.45 
(2000).  

4.  The veteran should be afforded a VA 
psychiatric examination in order to 
determine the current severity of his 
service-connected PTSD.  All indicated 
testing in this regard should be 
accomplished. The claims folder should be 
made available to the examiner for review 
before the examination.  Detailed 
clinical findings referable to the 
service-connected PTSD should be 
recorded.  Based on his or her review of 
the case, it is requested that the 
examiner provide a full multiaxial 
evaluation, including a score on the GAF 
scale on Axis V with an explanation of 
the score's meaning.  In addition, the 
examiner should offer an opinion as to 
degree of any demonstrated occupational 
and social impairment caused by the 
service-connected PTSD alone.  

5.  Then, the RO must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  

6.  After completing the action requested 
above and after undertaking any 
additional development deemed 
appropriate, the RO should review the 
veteran's claims.  In so doing, the RO 
should consider whether staged ratings 
are appropriate for PTSD, in light of 
Fenderson v. West, 12 Vet. App. 119, 126-
27 (1999).  If any benefit sought on 
appeal is not granted, the veteran and 
his attorney (should he have one) should 
be provided with a supplemental statement 
of the case and afforded a reasonable 
opportunity to reply thereto.  

Thereafter, if indicated, the case should be 
returned to the Board for the purpose of appellate 
disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 


